April 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   DANIEL MICAH VERMILYEA, Appellant

NO. 14-13-00218-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       The judgment issued March 20, 2014 is withdrawn. This cause was heard on
the transcript of the record of the court below. Having considered the record, this
Court holds that there was no error in the judgment. The Court orders the judgment
AFFIRMED.

      We further order this decision certified below for observance.